Citation Nr: 1123508	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-43 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In December 2008, the Veteran was granted service connection for PTSD effective as of June 13, 2005, with an initial temporary 100 percent rating, and a rating of 50 percent from November 1, 2005, forward.  The Veteran did not dispute or appeal from this decision.  However, in July 2009, he requested an increased rating for his PTSD, as well as a TDIU.  The Board notes that an increased rating may be granted for up to a year prior to the date of receipt of the claim, if an increase in severity of the disability is factually ascertainable within that one-year period.  See 38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(o) (2010); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's medical history must be considered in determining the appropriate rating, but the primary focus for an increased rating claim is the current severity of disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Further, a claim for a TDIU is a type of an increased rating claim, as it is an alternate way to obtain 100 percent rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  As such, the relevant period on appeal is from July 2008 forward.

Further development is necessary for a fair adjudication of the Veteran's claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Specifically, there have been conflicting reports concerning the Veteran's treatment during the course of the appeal, and it appears that pertinent treatment records may remain outstanding.  In particular, during an October 2008 VA examination in connection with his service connection claim, the Veteran reported outpatient mental health treatment since 2004, as well as current treatment including anti-depressant and anti-anxiety medications.  Additionally, an October 2009 social work treatment record indicates that the Veteran was previously seen by this provider, but there are no prior records.  During the November 2009 VA examination, the Veteran reported having only two mental health treatment sessions since the previous VA examination, and that he planned to have ongoing care.  VA social work and mental health treatment records were obtained for the period from April 2010 through September 2010.  No mental health treatment records have been obtained for the period from 2005 through 2009, and it appears that there may be additional VA treatment records since September 2010.  

As such, upon remand, the Veteran should be requested to identify any providers who have treated him for mental health symptoms during the course of the appeal, or since July 2008, and to provide an authorization or release for any private records.  Thereafter, appropriate requests should be made to obtain any outstanding treatment records, to include any VA social work and/or mental health treatment records dated since July 2008.  The Veteran should be allowed the opportunity to provide any records that cannot be obtained. 

In addition, the Veteran appears to have reported different symptoms in a November 2009 treatment record than at a VA examination conducted only 2 days earlier.  No Global Assessment of Functioning (GAF) score was assigned for treatment purposes.  The Board also notes that the November 2009 VA examiner opined that there was currently total occupational and social impairment due to signs and symptoms of PTSD.  He also opined that the Veteran's symptoms were moderate to severe and assigned a GAF of 42.  The examiner stated that the Veteran's symptoms had worsened due to lack of treatment, and that his condition may improve with treatment.  While the Veteran reported during VA examinations that he stopped working in 2005 due to nonservice-connected physical problems, his previous employer indicated in August 2009 that he was terminated due to misconduct.  As such, the status and cause of the Veteran's employability during the course of the appeal remains unclear.  As the Veteran asserts that he is unemployable due to his service-connected PTSD, and the rating criteria for PTSD include occupational impairment, these claims are inextricably intertwined.  

Therefore, upon remand, the Veteran should be afforded another VA examination to determine the current severity of his PTSD, to include its effect on his unemployability.  Further, a VA Social and Industrial Field Survey should be provided, as it would be helpful in determining the severity of the Veteran's PTSD, to include his daily functioning and employment history.

With respect to the TDIU claim, the following percentage thresholds generally must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that the Veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance, but it must determine whether to refer a case for such an evaluation when the issue is raised either by the claimant or by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

In this case, the Veteran does not currently meet the threshold criteria, as he is only service-connected for PTSD at 50 percent and hearing loss at 0 percent.  However, the November 2009 VA examiner opined that he was unemployable solely as a result of his PTSD.  Therefore, if the Veteran is not determined to be entitled to a higher schedular rating upon remand, such that he meets the threshold percentage criteria, the case must be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any providers who have treated him during this appeal for any mental health symptoms; and to complete an authorization (VA Form 21-4142) for each non-VA provider.  After obtaining any necessary authorizations, request copies of any outstanding treatment records, including but not limited to any VA social work or mental health records dated from July 2008 forward.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  Thereafter, afford the Veteran a VA Social and Industrial Field Survey to assess his employment history and day- to-day functioning.  A written copy of the report should be inserted into the claims folder.

3.  After completing the above-described development, schedule the Veteran for a VA examination to determine the current severity of his PTSD, to include any effects on his employability.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:  

(a)  Please measure and record all current symptoms of PTSD, and provide a GAF score.  Additionally, please comment on the significance, if any, of the difference between the symptoms recorded during the November 2009 VA examination and for VA treatment purposes in November 2009.

(b)  Please offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his PTSD, alone or together with any other service-connected disabilities, for any period since July 2008.  Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected disabilities.  Further, consideration should be given to lay statements (to include from the Veteran and his private employer), prior treatment records, and any other opinions of record concerning the Veteran's level of functioning, to include the prior VA examination reports and the VA Social and Industrial Field Survey report.  

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

3.  Thereafter, if the Veteran still does not meet the schedular percentage threshold criteria for a TDIU, submit the case to the Director, Compensation and Pension Service, for extraschedular consideration as to whether the Veteran's service-connected disabilities, including but not limited to PTSD, precluded him from securing or following substantially gainful employment at any time during the period on appeal.

4.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

